          Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ROY STEWARY MOORE, et al


                  Plaintiffs,
v.                                                             Case No: 1:18-cv-02082

SASHA NOAM BARON COHEN, et al

                   Defendants.



      PLAINTIFFS’ MOTION FOR LEAVE TO FILE SURREPLY TO REPLY TO
      OPPOSITION TO MOTION TO TRANSFER AND PROPOSED SURREPLY

       Plaintiffs Roy Moore (“Judge Moore”) and Kayla Moore (“Ms. Moore”) (collectively

“Plaintiffs”) move this Court for leave to file the attached surreply in response to Defendants’

reply to opposition to motion to transfer.

       Leave to file a surreply should be granted when the moving party would be “otherwise

unable to contest matters presented to the court for the first time in the opposing party's reply.”

Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001). In this Circuit, “district court[s]

routinely grant…such motions” when this standard is satisfied. Ben-Kotel v. Howard Univ., 319

F.3d 532, 536 (D.C. Cir. 2003).

       Here, Defendants make new misstatements of law and fact in their reply that are either

misleading or patently false that Plaintiffs have not had a chance to respond to. Allowing these

misstatements to remain on the record without granting Plaintiffs an opportunity to respond

would severely prejudice Plaintiffs. Plaintiffs’ brief proposed surreply only addresses these

misstatements and makes no new arguments.
         Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 2 of 8



       Pursuant to the Local Civil Rules, Plaintiffs have asked counsel for Defendants for their

consent to this motion, and Defendants have denied consent.

Dated: January 10, 2019                            Respectfully Submitted,

                                                    /s/ Larry Klayman

                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP,
                                                    P.A.

                                                    2020 Pennsylvania Ave. NW # 800
                                                    Washington, D.C. 20006
                                                    (310) 595-0800
                                                    Email: leklayman@gmail.com

                                                     Attorney for Plaintiffs
          Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 3 of 8



                                   [PROPOSED] SURREPLY

I.     The Court Cannot Take Defendants’ Assertions That They Can Enforce The
       “Consent Agreement” at Face Value

       In Defendants’ reply brief, which concedes that none of the Defendants are named parties

to the purported “Consent Agreement,” Defendants argue that they can nonetheless enforce the

terms of the “Consent Agreement” due to language that defines “Producer” as “Yerushalayim

TV (including its assigns, licensees, parents, subsidiaries, and affiliates).” Defendants

disingenuously and misleadingly assert that the “undisputed evidence” shows that

“Yerushalayim Television, LLC is wholly owned by Defendant Cohen through his wholly-

owned production company.” ECF No. 18 at 12. This purported fact is, however, actually

strongly disputed by Plaintiffs, as the “evidence” submitted by Defendants consists of three

paragraphs of an entirely self-serving affidavit unsupported by any actual evidence.

       The entirety of Defendants’ “evidence” is contained in the Declaration of Todd

Schulman, who is the Executive Producer and Director of Who Is America? ECF No. 6-2

(“Schulman Dec.”) This in and of itself raises a huge red flag, as Mr. Schulman declares that he

has worked with Defendant Cohen on numerous other projects, including Borat, Bruno, and Da

Ali G Show. Each of these productions involves Defendant Cohen disguising himself and/or

playing a character in order to induce unwitting participants to appear on camera. Thus, Mr.

Schulman’s livelihood is directly linked to Defendant Cohen’s ability to continue to take on

these types of roles. Mr. Schulman’s Declaration, therefore, is entirely self-serving, as it is in his

own best interest to ensure that Defendants can continue to fraudulently induce innocent victims

to appear on Defendant Cohen’s projects through purported “Consent Agreements.”

       Mr. Schulman’s entirely self serving and highly suspect affidavit should be given no

weight, especially given the wholly fraudulent nature of the uncontroverted allegations set forth



                                                  1
            Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 4 of 8



in Plaintiffs’ Complaint. Not only did Defendant Cohen misrepresent his own identity at all

times, he misrepresented the true purpose and nature of Plaintiffs’ interview in Washington D.C.

This was done solely for “shock and awe” and to try to get favorable ratings by falsely

portraying Judge Moore as a sex-offender. This fraud is compounded by the details set forth in

Plaintiffs’ Supplement to Opposition to Defendants’ Motion to Transfer, whereby Defendant

Cohen, in concert with the other Defendants, went so far as to try to fraudulently defraud

Secretary of Housing and Urban Development Ben Carson and even Secret Service agents. As

per Defendant Cohen’s own admission, “[w]e set up an interview with Dr. Ben Carson and we

had a hotel room in the Mandarin Oriental in DC… I’d been living in DC, undercover, for

about three weeks. Bernie Sanders’ people had become suspicious from day one, and so I

needed to ensure that nobody knew that I was there. That no one recognized me for three weeks.

So I was basically living undercover and in disguise for three weeks. And in the last couple of

days, Ben Carson agrees to an interview." Exhibit 1. Defendant Cohen admits in depth how he

sought to and actually did incredibly attempt defraud the Secret Service, which shows a criminal

intent:

          We booked two hotel rooms. One hotel room I was going to interview Ben
          Carson in, and obviously, he had his own Secret Service detail and he was coming
          with White House press staff," Cohen recalled. "I was in the other room and I got
          on the phone to my lawyer and said listen, there’s an issue. What happens if a part
          of his security detail asks for my ID? Because if I give them my real ID we’re
          done, and so I had a fake ID on me with the name of my character, this Finnish
          unboxing YouTube star [the character was OMGWhizzBoyOMG], and he said, ‘if
          you give out a fake ID they’ll arrest you and you’ll probably go to jail.’ So we
          came up with a solution, which was, if my ID fell on the floor and they picked it
          up and they made the assumption that this fake ID was real, then I hadn’t actually
          misled the Secret Service. Exhibit 1.

          It is clear that Defendants are willing to go to enormous lengths and compound their

series of rank frauds in order to be able to continue to try to defraud unwitting victims for the




                                                  2
          Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 5 of 8



sake of personal profit and ratings. Defendants have perpetrated fraud upon fraud and can

therefore cannot be believed on any count. As such, Mr. Schulman’s Declaration, without more,

can be afforded no weight, and this case must proceed to discovery to avoid a fraud now on the

Court. Defendants know no truthful bounds.

       Furthermore, the three paragraphs contained in Mr. Schulman’s Declaration that are cited

as “undisputed evidence” by Defendants are as follows:

       Mr. Cohen produced the Program in conjunction with certain production
       companies, of which he is the ultimate sole owner. Those companies included La
       Quinta Entertainment, LLC (“La Quinta”) and Please You Can Touch LLC
       (collectively, the “Production Companies”). The Production Companies own the
       rights to the Program.

       5. In February 2017, the Production Companies entered into an agreement with
       Showtime Networks Inc. (“SNI”) under which the Production Companies licensed
       the Program for distribution by SNI, including exhibition on the SHOWTIME
       cable network.

       7. In producing the Program, the Production Companies also worked with certain
       affiliated production companies, of which Mr. Cohen was also the ultimate sole
       owner. One such affiliated company was Yerushalayim Television, LLC
       (“YTV”), which is ultimately a wholly owned subsidiary of La Quinta. Schulman
       Dec. ¶¶ 4, 5, 7.

Predictably, given their penchant for shamelessly committing fraud upon fraud, notably absent

from Mr. Schulman’s declaration, however, is any form of evidence that Yerushalayim TV is

actually a subsidiary owned by Defendant Cohen. Mr. Schulman simply states this without any

evidentiary support. There is also notably no declaration from Defendant Cohen, the purported

“owner” of Yerushalayim TV and the “fraudster-in-chief.”

       In this regard, Defendants’ motion to transfer is, at best, premature, since Plaintiffs have

not been given any chance to conduct even basic discovery to verify Mr. Schulman’s self-serving

and obviously false claims. Defendants are therefore conveniently able to make unsubstantiated

claims, disguised in the form of self-serving declarations, in order to try to fraudulently achieve –



                                                 3
          Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 6 of 8



now with this Court as the intended “victim” - their calculated goal to transfer this case to what

they perceive to be a favorable venue and forum.

II.    Defendants Are Not Intended Third Party Beneficiaries

       Defendants make the false argument that they are intended third party beneficiaries to the

“Consent Agreement” merely because it broadly asserts that claims are waived against

“…anyone associated with the Program.” This contention, however, is not supported by well-

settled law.

       Indeed, the only District of Columbia case cited by Defendants in support actually cuts

against Defendants’ position when the facts of the case are actually revealed. Woodfield v.

Providence Hosp., 779 A.2d 933 (D.C. 2001). In Woodfield, an employee at Providence Hospital

applied for and was hired at another hospital, Suburban Hospital. The employee signed a release

that contained the following language:

       I hereby authorize Suburban Hospital Healthcare System, Inc. and/or its agents to
       investigate my background to determine any and all information of concern to my
       record, whether same is of record or not. I release employers and persons named
       in my application from all liability for any damages on account of his/her
       furnishing said information. Id. at 936.

Eventually, the employee sued Providence Hospital and her old supervisor for defamation, and

the Defendants asserted that there were intended third party beneficiaries and could therefore

enforce the release. Crucially, the Court agreed with the Defendants on the grounds that “the

release specifically identified the intended beneficiaries as those entities and individuals named

in appellant's employment application, which included Providence Hospital and Easterling.” Id.

at 937. On the other hand, here, the “Consent Agreement” makes no such specific identification

of the purported third party beneficiaries, only a broad, ill-defined, vague, non-specific and

general “catch-all.”




                                                4
           Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 7 of 8



         Furthermore, in analyzing the Defendants’ third party status, the Woodfield court set forth

the following test: “One who is not a party to a contract nonetheless may sue to enforce its

provisions if the contracting parties intend the third party to benefit directly thereunder." Id. at

937 (emphasis added) (quoting Western Union Tel. Co. v. Massman Constr. Co., 402 A.2d 1275,

1277 (D.C. 1979)). It is readily apparent from the language used by the Court that there is no

unilaterally granted third-party beneficiary – both parties must be in agreement. It is clear that

Judge Moore never intended Defendants Cohen, Showtime and CBS to be third party

beneficiaries.

        Defendants do not consent to this motion, which Plaintiffs respectfully request be granted

in the interests of truthful justice based on fact and law, rather than continuing apparent fraud by

them.

Dated: January 10, 2019                           Respectfully submitted,

                                                  /s/ Larry Klayman
                                                  Larry Klayman, Esq.
                                                  KLAYMAN LAW GROUP, P.A.
                                                  D.C. Bar No. 334581
                                                  2020 Pennsylvania Ave NW #800
                                                  Washington, DC, 20006
                                                  Tel: (561)-558-5536
                                                  Email: leklayman@gmail.com

                                                  Attorney for Plaintiffs




                                                  5
         Case 1:18-cv-02082-TFH Document 19 Filed 01/10/19 Page 8 of 8



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

January 10, 2019.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
.................. .... ....
12/27/2018                                The year that wasn't:Document
                            Case 1:18-cv-02082-TFH             Ben Carson almost got the Sacha
                                                                              19-1       Filed Baron Cohen treatment
                                                                                                  01/10/19           | Salon.com
                                                                                                                  Page      1 of 2




                                                                                                                                      Up Next
                                                                                                                                CELEBS RIDICULE KEVIN SPACEY
                                                                                                                                         OVER VIDEO
                                                                                                                                        ZACK SHARF

                                                                                                                                 SAVE OVER 35% ON SELECTTV
                                                                                                                                   SHOPPING CONTENT BY
                                                                                                                                    SALON MARKETPLACE

                                                                                                                                  IN THE REAL WORLD OF THE
                                                                                                                                       WORKING POOR
                                                                                                                                       BOB HENNELLY
                                                                    Try the NEW Ad-Free Salon! TURN ADS OFF                                                  ×


       Ben Carson; Sacha Baron Cohen (AP/Andrew Harnik/Evan Agostini)


       The year that wasn't: Ben Carson almost got the Sacha Baron Cohen treatment
       The story of how the secretary of housing and urban development was nearly duped on "Who is America"

               12


       MATTHEW ROZSA
       DECEMBER 25, 2018 12:00PM (UTC)




       S
                    acha Baron Cohen's new show Who Is America? was a major hit, one in which the comedian went undercover and interviewed
                    prominent politicians from Sen. Bernie Sanders of Vermont and former Alabama Senate candidate Roy Moore to former Vice
                    President Dick Cheney and former Maricopa County, Arizona sheriff Joe Arpaio. Yet there is at least one politician he was unable to
       successfully interview, and he happens to be a high-ranking o cial in President Donald Trump's administration — Secretary of Housing and
       Urban Development Ben Carson.


       In an interview with Deadline, Cohen describes how he came very close to interviewing a member of President Donald Trump's administration.



                                                                                  Advertisement:




https://www.salon.com/2018/12/25/the-year-that-wasnt-ben-carson-almost-got-the-sacha-baron-cohen-treatment/                                                      1/4
12/27/2018               Casewith            The year that wasn't:Document
                               1:18-cv-02082-TFH                  Ben Carson almost got the Sacha Baron Cohen treatment | Salon.com
       "We set up an interview    Dr. Ben Carson and we had a hotel   room in the 19-1
                                                                                  MandarinFiled
                                                                                             Oriental01/10/19        Page
                                                                                                     in DC," Cohen explained.  2"I’dofbeen
                                                                                                                                        2 living in DC,
       undercover, for about three weeks. Bernie Sanders’ people had become suspicious from day one, and so I needed to ensure that nobody knew
       that I was there. That no one recognized me for three weeks. So I was basically living undercover and in disguise for three weeks. And in the
       last couple of days, Ben Carson agrees to an interview."


       After describing how the hotel was lled with Secret Service agents because of a big international conference occurring that was full of
       politicians, Cohen described how he attempted to make the Carson interview work anyway.


       "We booked two hotel rooms. One hotel room I was going to interview Ben Carson in, and obviously, he had his own Secret Service detail and he
       was coming with White House press staff," Cohen recalled. "I was in the other room and I got on the phone to my lawyer and said listen, there’s
       an issue. What happens if a part of his security detail asks for my ID? Because if I give them my real ID we’re done, and so I had a fake ID on me
       with the name of my character, this Finnish unboxing YouTube star [the character was OMGWhizzBoyOMG], and he said, ‘if you give out a fake
       ID they’ll arrest you and you’ll probably go to jail.’ So we came up with a solution, which was, if my ID fell on the oor and they picked it up and
       they made the assumption that this fake ID was real, then I hadn’t actually misled the Secret Service."


       He concluded, "So I go into the room, got past the Secret Service, got in front of the camera. This character has a bunch of Shopkins [collectible
       toy gures], and the White House press representative was there. He says, ‘what are those?’ I say, these are Shopkins. He says, ‘I know what
       they are, but why are there Shopkins here?’ I go, it’s because that’s what I do, I unbox Shopkins. And I can see Ben Carson is literally walking in
       front of the camera. He’s just about to enter frame and this guy from the White House had an instinct and he said, ‘Pull him.’ And suddenly the
       Secret Service pulled him out. So the most I got to see was Ben Carson’s leg."



       MATTHEW ROZSA
       Matthew Rozsa is a breaking news writer for Salon. He holds an MA in History from Rutgers University-Newark and is ABD in his PhD program
       in History at Lehigh University. His work has appeared in Mic, Quartz and MSNBC.

       MORE FROM MATTHEW ROZSA



                                                                             Related




               Sarah Palin angry she was          Sacha Baron Cohen tricks          Sacha Baron Cohen uses “pe-          "Who Is America?" season 2
             “duped” by “evil” Sacha Baron       Corey Lewandowski into de-          dophile detector,” calls Roy       never happening, Sacha Baron
                         Cohen                          fending Nazis               Moore a pedophile to his face        Cohen says it’s "impossible"


                                                                          Editor's Picks




             Rebecca Traister: “We know         Instant Pot made easy by NYT         Mira Sorvino worried she’d be       Jill Soloway unpacks “white
             what [MAGA] is code for. It’s         food reporter and author          blackballed over #MeToo: “In-      male liberal” Hollywood: “It’s
                 not even a secret”                      Melissa Clark              stead, we were the tip of a tidal   patriarchy, even coming from
                                                                                                 wave”                             the left”


                                                                         Explore Salon




https://www.salon.com/2018/12/25/the-year-that-wasnt-ben-carson-almost-got-the-sacha-baron-cohen-treatment/                                                  2/4
